In a contested probate proceeding, Marie Alt and Patricia Greenberg appeal from (1) a decision of the Surrogate’s Court, Rockland County (Weiner, S.), dated January 9, 2003, and (2) a decree of the same court dated February 24, 2003, which, upon the decision, made after a nonjury trial, admitted the will to probate.
Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision (see Schicchi v Green Constr. Corp., 100 AD2d 509 [1984]); and it is further,
Ordered that the decree is affirmed; and it is further,
Ordered that one bill of costs is awarded to the respondents appearing separately and filing separate briefs, payable by the appellants personally.
The Surrogate properly found that the proponent of the will met his burden of establishing that the will was duly executed in accordance with the formal requirements of EPTL 3-2.1 (see Matter of Rosen, 291 AD2d 562 [2002]; Matter of Spinello, 291 AD2d 406, 407 [2002]).
The appellants’ remaining contention is without merit. H. Miller, J.P, Luciano, Schmidt and Townes, JJ., concur.